 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                      ***
 5
      RYAN Q. CLARIDGE,                                      Case No. 2:18-cv-01654-GMN-BNW
 6
                             Plaintiff,
 7                                                           ORDER
            v.
 8
      I-FLOW CORPORATION, et al.,
 9
                             Defendants.
10

11

12          This matter is before the court on defendants Stryker Corporation and Stryker Sales
13   Corporation’s Notice of Compliance with Court’s Minute Order Dated November 5, 2019 (ECF
14   No. 77), filed on November 15, 2019. Also before the court is plaintiff Ryan Q. Claridge’s
15   Objection to Notice of Defendants’ Compliance with Court’s Minute Order Dated November 5,
16   2019 (ECF No. 78), filed on November 15, 2019.
17          Plaintiff’s objection raises certain issues regarding the list defendants provided regarding
18   Dr. Nicola’s prior testimony. Given that there is not a motion pending, the court will not take
19   further action with respect to the parties’ notices. To the extent the parties request the court’s
20   assistance, they may file any motion they deem necessary. Alternatively, the parties may
21   stipulate to a discovery status hearing before the court. If the parties choose the latter option, the
22   court will give the parties an opportunity to supplement their notices with a two-page statement
23   explaining the nature of the dispute and identifying the relevant rules at issue.
24          IT IS SO ORDERED.
25          DATED: December 2, 2019
26
27
                                                            BRENDA WEKSLER
28                                                          UNITED STATES MAGISTRATE JUDGE
